  Case 2:19-cr-00184-KJM Document 40 Filed 06/29/20 Page 1 of 1

                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,                    No. 2:19-CR-00184-KJM

                 Plaintiff,

       v.                                    ORDER FOR RELEASE OF PERSON
                                             IN CUSTODY
CHRISTOPHER SEAN LEE, JR.,

                 Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release CHRISTOPHER SEAN LEE, JR.;

Case No. 2:19-CR-00184-KJM, from custody for the following reasons:

      __ Release on Personal Recognizance

      __ Bail Posted in the Sum of $

                              __   Unsecured Appearance Bond

                              __   Appearance Bond with 10% Deposit

                              __   Appearance Bond with Surety

                              __   Corporate Surety Bail Bond

       __X (Other): Time Served; The defendant shall be released Tuesday,

      6/30/2020, at 8:00 AM.



Issued at Sacramento, California on              6/29/20____     , at ___2:38 p.m.
